Citation Nr: 9932363	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-09 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to March 
1974.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for a nervous disorder in May 1975, 
and notified the veteran of its decision and of his right to 
appeal it within one year thereof, but no timely appeal was 
filed.  The RO again denied the claim in February 1983, on 
the basis that new and material evidence had not been 
submitted.  The veteran applied to reopen the claim in 
February 1993.  In May 1993, the RO denied the claim, and he 
appealed.  

The veteran had also appealed May 1993 RO denials of service 
connection for other disabilities.  However, in November 
1998, the veteran withdrew his appeals with respect to those 
issues, pursuant to 38 C.F.R. § 20.204 (1998).  Therefore, 
the Board has no jurisdiction over those claims.  
38 C.F.R. § 20.101 (1998).


FINDINGS OF FACT

1.  The RO last denied service connection for a nervous 
disorder in February 1983.  It notified the veteran of its 
decision and of his right to appeal it within one year 
thereof at that time, but no timely appeal was filed.  

2.  Since the RO's February 1983 denial of service connection 
for a nervous disorder, there has been submitted evidence 
which was not previously submitted to agency decisionmakers, 
and which bears directly and substantially upon the specific 
matter under consideration, and which is neither cumulative 
nor redundant, and which is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The evidence of record shows that the veteran currently 
has schizophrenia which was probably manifested to a degree 
of 10 percent within one year of service discharge.  

CONCLUSIONS OF LAW

1.  The RO's February 1983 rating decision is final based 
upon the evidence which was then of record.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (1998).

2.  Since the RO's February 1983 decision denying service 
connection for a nervous disorder, new and material evidence 
sufficient to reopen the claim has been submitted, and so the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The veteran's claim of entitlement to service connection 
for a psychiatric disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  Schizophrenia is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to service 
connection for schizophrenia.  As noted in the Introduction, 
his claim was denied in the past, most recently in an 
unappealed February 1983 rating decision.

In the interest of clarity, the Board will initially review 
the law and regulations which are pertinent to this case.  
The factual background will then be described.  Finally, the 
Board will analyze the veteran's claim and render a decision.



Relevant law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is 
attributable to military service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998). 

Psychosis will be rebuttably presumed to have been incurred 
in service if it is manifested to a degree of 10 percent 
within one year of discharge from a period of wartime service 
lasting 90 or more days.  38 U.S.C.A. §§ 1101(3), 1112(a), 
1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).

The presumption of service incurrence of a psychosis is 
rebuttable where there is affirmative evidence to the 
contrary, or evidence to establish that an intercurrent 
injury or disease which is a recognized cause of psychosis 
has been suffered between the date of separation from active 
service and the onset of such disease or disability, or that 
the disability was due to the veteran's own willful 
misconduct.  38 U.S.C.A. § 1113.

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, 
warrants a 10 percent rating.  38 C.F.R. § 4.130 (1998).

Finality/new and material evidence 

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1998).  Once a decision becomes final, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 5108 
provides that "[I]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the secretary shall reopen the claim and review the former 
disposition of the claim."  

An appeal consists of a timely filed notice of disagreement 
and a timely filed substantive appeal.  38 C.F.R. § 20.200.  
A notice of disagreement must be filed within one year of the 
date notice of the RO's determination is mailed to the 
claimant.  Otherwise, the determination becomes final.  
38 C.F.R. § 20.302(a).  

"New and material evidence" is defined by the Secretary as 
"evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a);  Hodge v. West, 155 F. 3d 
1356  (Fed. Cir. 1998).

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality.  These 
guidelines require that in determining the issue of whether 
the additional evidence submitted is new and material, a 
question of law, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). The Court has held that this presumption of 
credibility is not unlimited. Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g., the inherently false or 
untrue) to be credible. Duran v. Brown, 7 Vet. App. 216, 220 
(1994).

In determining whether to reopen previously and finally 
denied claims, the two-step test which was announced in Manio 
v. Derwinski, 1 Vet. App. 140 (1991), has been replaced by a 
three-step test.  Under the new Elkins test, see Elkins v. 
West, 12 Vet. App. 209 (1999), the Secretary must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that his duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See also Winters v. West, 12 Vet App 203 (1999).

Factual background

The "old" evidence

Evidence of record at the time of the February 1983 rating 
decision is as follows.

The veteran's service medical records, including the service 
discharge examination report, made no mention of psychiatric 
symptoms, treatment, or disability.  As noted in the 
Introduction, the veteran left the service in March 1974.

A February 1975 VA Form 21-526, Veteran's Application for 
Compensation or Pension, states that the veteran's father 
brought him to the VA office because he was gravely concerned 
about his son's mental condition.  The veteran's father was 
attempting to get an early appointment with M.H, M.D., a 
psychiatrist.  It was alleged that the veteran had a nervous 
condition which began in March 1974.  

An April 1975 letter from D.R., M.D., a neurologist, stated 
that the veteran had been seen in mid-January 1975 with the 
following complaints:  His timing was off, his balance was 
poor, he had no spark, he was unable to get a job, and he had 
occasional violent behavior.  He also complained of poor 
concentration and sleeping most of the day, and of being 
unable to sleep at night.  Clinically, the veteran's 
neurological examination was unremarkable.  There were signs 
and symptoms of depression.  Psychological tests by Dr. U.N. 
had been conducted, showing good I.Q. results of about 94.  
The neurologist's impression was that the veteran had no 
neurological abnormalities, but that he had psychiatric 
problems that needed further attention, and for which he was 
being referred to a psychiatrist.

A VA examination was conducted in April 1975.  After 
examination, which was normal, the impression was that the 
veteran had no evidence of neuropsychiatric illness.  

In May 1975, the veteran's claim was denied, essentially on 
the strength of the April 1975 VA examination report.

A late January 1975 report from a private psychologist, U.N, 
Ph.D., which was received in June 1975, notes that the 
veteran had used drugs during and after service, and that 
personality testing revealed that the veteran had minimal 
brain dysfunction and that he was still experiencing a 
drug-induced stage of paranoid schizophrenia.

A January 1983 letter from the veteran's father stated that 
the veteran had psychiatric symptoms in and after service.

The RO's February 1983 decision

In February 1983, the RO held that new and material evidence 
had not been submitted since the May 1975 denial of the 
veteran's claim.  

The additional evidence

Evidence received after the RO's February 1983 rating 
decision follows.

The veteran applied to reopen a claim in February 1993 by 
submitting a private medical record dated in April 1985 at 
that time.  The record indicates that the veteran had 
paranoid schizophrenia, and that he had had three driving 
while intoxicated charges, in 1974, 1975, and 1976.  

A September 1989 private medical record states that the 
veteran reported having his first psychiatric problems after 
the death of his mother in 1975.  A Dr. S. had written that 
in 1975, the veteran was at a private medical facility with a 
psychotic break.  Apparently the veteran had been 
significantly depressed and restless, and had heard voices in 
1975.  The presumptive diagnoses currently were brief 
psychotic episodes, possibly constituting mild schizophrenic 
disorder with two episodes of inflammation.

A February to March 1992 VA hospital discharge summary lists 
polysubstance abuse and schizophrenia by history as 
diagnoses.  It noted that the veteran had last been 
hospitalized at a private medical facility in 1982 for acute 
schizophrenia.  

VA psychological evaluation in November 1992 resulted in the 
conclusion that the veteran had a mild psychosis.  It was 
stated that his abuse of alcohol likely was to reduce 
emotional discomfort.

A VA psychiatric examination was conducted in October 1995.  
The diagnoses were alcohol and substance abuse and 
personality disorder.  

An April 1996 private psychiatric examination report 
indicates that it was felt that the veteran had chronic 
paranoid schizophrenia, and that he continued presenting with 
positive and negative symptoms of schizophrenia.  

A November 1979 private medical record diagnosing acute 
schizophrenic reaction was received in December 1996.

A December 1996 letter from M.H., M.D., a psychiatrist, 
states that the veteran had first been seen by him in 
February and March 1975, and that since that time period, the 
veteran had been cared for by different psychiatrists, all of 
whom reaffirmed the original diagnosis of paranoid 
schizophrenia.


An October 1998 VA psychiatric examination report from a 
psychologist diagnosed opioid dependence in full remission 
and a dependent personality disorder.  The report further 
indicated that schizophrenia could not be diagnosed because 
psychological testing had been invalid.

A VA psychiatric examination was conducted in February 1999.  
The psychiatrist carefully reviewed the veteran's claims 
folder, including the veteran's service medical records 
(which he noted were negative in pertinent part), the 
complaints the veteran made in January 1975, the January 1975 
report of the private psychologist, the veteran's drug 
history, and prior diagnoses of minimal brain dysfunction, 
drug-induced psychosis, and paranoid schizophrenia.  The 
psychiatrist also examined the veteran.  Notation was made of 
psychological test results being invalid in October 1998.  

The psychiatrist remarked that the veteran's first diagnosis 
of psychosis was in January 1975, and that it had been 
confirmed by subsequent examiners.  According to the evidence 
of record, the veteran's actual psychotic symptoms began in 
the year following service.  Substance abuse complicated the 
picture; however, according to the VA psychiatrist, it would 
add to any disability caused by a psychotic disorder, but it 
would not wholly account for it.  Schizophrenia, residual 
type, best described the veteran's current symptoms.  The 
diagnoses were residual type schizophrenia; and opioid and 
alcohol dependence, in full remission.

Analysis

New and material evidence

The RO last denied service connection for a psychiatric 
disability in February 1983 and notified the veteran of its 
decision and of his right to appeal.  The veteran did not 
appeal its decision within a year thereof.  Therefore, the 
RO's decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302, 20.1103.  As such, new and 
material evidence must be received to reopen the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

At the time of the last final RO denial of service connection 
for a nervous disorder, which was in February 1983, the 
evidence did not show that the veteran had schizophrenia, or 
that it was related to service, either directly or through 
presumption of law.  Neither the neurologist who evaluated 
the veteran in January 1975 nor the VA physician who examined 
him in April 1975 to determine whether or not he had a 
psychiatric disability diagnosed a chronic acquired 
psychiatric disability, not to mention a psychosis such as 
schizophrenia.  One of the essential elements which was 
lacking in February 1983 was adequate proof of the existence 
in fact of a psychosis.  Another was its manifestation to a 
degree of 10 percent within a year of service discharge.  
Therefore, in order for evidence to be new and material, it 
must provide additional probative evidence tending to prove 
that the veteran has a psychosis which was manifested to a 
degree of 10 percent within a year of service discharge.  
Evans.

The Board has concluded that evidence which has been received 
since the February 1983 RO rating decision is new and 
material.  In terms of the question of whether or not the 
veteran currently has a psychosis, the evidence received 
since February 1983 amply demonstrates that schizophrenia is 
present, although the diagnosis is confounded by other 
factors such as substance abuse.  The additional evidence is 
new and material, because it was not previously considered 
and is not cumulative, and when viewed in light of that 
previously considered in February 1983, tends to indicate 
that the veteran has a current psychosis.  Moreover, there is 
additional evidence, in particular the December 1996 letter 
from Dr. H. and the report of the February 1999 VA 
psychiatric examination, which supports the position that 
schizophrenia was manifested to a degree of 10 percent within 
a year of the veteran's service discharge.  Since new and 
material evidence has been submitted, the claim must be 
reopened.

Well groundedness of the claim

Under Elkins/Winters, since there is new and material 
evidence and the claim has thus been reopened, VA must 
determine whether the claim as reopened is well grounded.  
Evidence which reopens a claim is not necessarily evidence 
which well grounds a claim.  See Hodge, as well as the 
holding in Evans.

In this case, the claim is well grounded.  The well-grounded 
claim requirements set forth in Caluza, supra, are met.  The 
first prong of Caluza is satisfied by the medical evidence of 
record diagnosing current schizophrenia disability.  The 
second and third prongs of Caluza are satisfied by competent 
medical evidence tending to indicate that schizophrenia was 
manifested to a degree of 10 percent within a year of the 
veteran's March 1974 service discharge.  

Since the claim is well grounded, the Board must determine 
whether VA's duty to assist the veteran has been met.  The 
Board concludes that it has.  All pertinent evidence 
necessary for a fair and impartial decision on the veteran's 
claim is of record.  38 U.S.C.A. § 5107 (West 1991).  
Accordingly, the claim will now be considered on its merits.  

Decision on the merits

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Veterans Appeals stated 
that "a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
evidence must preponderate against the claim. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran does not strongly contend that service connection 
should be based on incidents of service, but rather that his 
psychosis was manifested shortly after he left service.

In essence, in order for a presumptive service connection 
claim for a psychosis to succeed, there must be a medical 
diagnosis of current psychosis and a medical opinion that 
such psychosis was manifest to a degree of 10 percent within 
a year  after service discharge.  

A preponderance of the evidence now indicates that the 
veteran currently is disabled from schizophrenia, as 
reflected by the most recent VA examination diagnosis and the 
opinion of Dr. H. in December 1996.  Both the veteran's 
private psychiatrist,  who treated the veteran within a year 
after service, and the VA psychiatrist who examined the 
veteran in February 1999 and reviewed the veteran's 
longitudinal history, have indicated that he has 
schizophrenia now and has had schizophrenia since within a 
year after service discharge.  Moreover, personality testing 
in January 1975 was consistent with paranoid schizophrenia.

The Board is of course aware of evidence against the 
veteran's claim, in particular the report of the April 1975 
VA examination, which found no evidence of psychosis.  
However, the Board has concluded that such evidence is 
outweighed by the recent medical opinions.  The recent 
examinations reports, unlike the 1975 examination report, are 
informed by the veteran's entire extensive medical history.  
When physicians review important historical information which 
is accurate and render medical opinions based thereon, their 
opinions are to be accorded probative value.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Reonal v. Brown, 5 Vet. 
App. 458 (1993). Moreover, the Board finds Dr. H.'s opinion t 
o be particularly persuasive, because he examined the veteran 
in 1975 and thus was able to shed particular light on the 
veteran's subsequent medical history.

The next question is whether competent medical evidence shows 
that the veteran's current schizophrenia was manifested to a 
degree of 10 percent within a year of service discharge. 

Dr. R. indicated in April 1975 that as of January 1975, the 
veteran reported being unable to get a job, violent episodes, 
and poor concentration, and clinically, signs and symptoms of 
depression were present at that time.  The veteran's father 
was gravely concerned about him in February 1975 according to 
the initial claim form filed then, and the fact that his 
father accompanied him to file his original claim implies 
some social and industrial impairment at that time.  

In light of the above, the Board concludes that schizophrenia 
was present to a degree of 10 percent or greater during the 
one year presumptive period after the veteran's separation 
from service.  Accordingly, service connection is granted.  
38 U.S.C.A. §§ 1101, 1110, 112, 113; 38 C.F.R. §§ 3.307, 
3.309.


ORDER

Service connection for schizophrenia is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

